DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,249,157 (the ‘157 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of the ‘157 patent.

	In particular:
	Claim 1 is anticipated by claim 1 of the ‘157 patent.
	Claim 2 is anticipated by claims 1-2 of the ‘157 patent.
	Claim 3 is anticipated by claims 1 and 3 of the ‘157 patent.
	Claim 4 is anticipated by claims 1 and 4 of the ‘157 patent.
	Claim 5 is anticipated by claims 1 and 5 of the ‘157 patent.
	Claim 6 is anticipated by claims 1 and 6 of the ‘157 patent.
	Claim 7 is anticipated by claims 1 and 7 of the ‘157 patent.
	Claim 8 is anticipated by claims 1 and 8 of the ‘157 patent.
	Claim 9 is anticipated by claim 9 of the ‘157 patent.
	Claim 10 is anticipated by claims 9 and 10 of the ‘157 patent.
	Claim 11 is anticipated by claims 9 and 11 of the ‘157 patent.
	Claim 12 is anticipated by claims 9 and 12 of the ‘157 patent.
	Claim 13 is anticipated by claims 9 and 13 of the ‘157 patent.
	Claim 14 is anticipated by claims 9 and 14 of the ‘157 patent.
	Claim 15 is anticipated by claim 15 of the ‘157 patent.
	Claim 16 is anticipated by claims 15 and 16 of the ‘157 patent.
	Claim 17 is anticipated by claims 15 and 17 of the ‘157 patent.
	Claim 18 is anticipated by claims 15 and 18 of the ‘157 patent.
	Claim 19 is anticipated by claims 15 and 19 of the ‘157 patent.
	Claim 20 is anticipated by claims 15 and 20 of the ‘157 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 2, the meaning of the language:
	the at least one wire winding comprises at least one portion, one portion comprising at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire, and another portion comprising at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart
is not clear.  In particular, does the language “comprises at least one portion” mean that only one of the “one portion” and the “another portion” are required?  If both the “one portion” and the “another portion” are required, then the claim would require two portions, in which case the language “comprises at least one portion” would not be correct.  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by applicant-cited US 2020/0049780 to Stocker et al. (Stocker).

	Regarding claim 1, Stocker discloses a coil apparatus for magnetic resonance imaging, comprising:
	at least one wire winding (Stocker, e.g., Fig. 1 and paragraphs 26-27, gradient coil 4 comprising several magnetic coils 5, with each coil 5 being made of a conductor means 6 being wound into a respective geometry needed for creating the respective magnetic field),
	the at least one wire winding comprising at least one hollow cross-section wire and at least one solid cross-section wire (Stocker, e.g., Figs. 3-4, 6, 8-10, at least one hollow cross-section wire in form of metal tube 7 and at least one solid cross-section wire in form of those conductors 8 that are at a distinct radial position from the metal tube 7 relative to the bore 3 (Fig. 1), e.g., top and bottom rows of conductors 8 in Fig. 3-4, all conductors 8 in Fig. 6, top-most and bottom-most conductors 8 in Figs. 8-10; also see paragraph 1 and claim 1, at least one cooling tube), and
	the at least one solid cross-section wire disposed at a radial position distinct from a radial position of the at least one hollow cross-section wire (see Stocker as applied above, in each of Figs. 3-4, 6, 8-10 at least one conductor 8 will be disposed at a radial position distinct from a radial position of the at least one metal tube 7),
	whereby at least one of current density, winding density, and heat extraction are increasable (the recited properties are presumed inherent in Stocker’s arrangements discussed above because the structure recited in Stocker is substantially identical to that of claim 1, see MPEP 2112.01; moreover, it is at least implicit in Stocker’s arrangement that at least heat extraction capabilities are increased by the presence of the at least one metal tube 7).

	Regarding claim 3, Stocker discloses wherein the at least one solid cross-section wire comprises a width less than that of the at least one hollow cross-section wire (see Stocker as applied above, e.g., Figs. 3-4, 6, 8-10, conductors 8 comprises a width less than that of the at least one metal tube 7).

	Regarding claim 4, Stocker discloses wherein each at least one solid cross-section wire is disposed in one of adjacent and proximate two hollow cross-section wires (see Stocker as applied above, e.g., Figs. 3-4, 6, 8-10, noting that Stocker discloses at least one cooling tube, which implicitly discloses two cooling tubes).

	Regarding claim 5, Stocker discloses wherein a plurality of solid cross-section wires are disposed in one of adjacent and proximate each at least one hollow cross-section wire (see Stocker as applied above, e.g., Figs. 3-4, 6, 8-10, plurality of conductors 8 are disposed in one of adjacent and proximate each at least one metal tube 7).

	Regarding claim 6, Stocker discloses wherein the at least one wire winding is configured as a Z-gradient coil (this language merely provides a manner in which the at least one wire winding is employed and provides not further structural limitations of the coil apparatus itself beyond those already recited; see MPEP 2114.II; this language therefore does not carry patentable weight), wherein the at least one solid cross-section wire comprises a cross-sectional area less than that of the at least one hollow cross-section wire (see Stocker as applied above, e.g., Figs. 3-4, 6, 8-10, conductors 8 comprise a cross-sectional area less than that of the at least one metal tube 7), and wherein one of: each at least one solid cross-section wire is disposed in one of adjacent and proximate two hollow cross-section wires (see Stocker as applied above, e.g., Figs. 3-4, 6, 8-10, noting that Stocker discloses at least one cooling tube, which implicitly discloses two cooling tubes), and two solid cross-section wires are disposed in one of adjacent and proximate each at least one hollow cross-section wire (see Stocker as applied above, e.g., Figs. 3-4, 6, 8-10).

	Regarding claim 8, Stocker discloses an electrically insulating thermally transferring layer disposed in at least one of: between at least a portion of the at least one solid cross-section wire and at least a portion of the at least one hollow cross-section wire (Stocker, e.g., Figs. 3-4, 6, 8-10 and paragraphs 29, 33, 34-36, 38-43, isolating surface coating 9, preferably a varnish or a polymer coating), on at least a portion of the at least one solid cross-section wire (Stocker, e.g., Figs. 3-4, 6, 8-10 and paragraphs 29, 33, 34-36, 38-43, isolating surface coating 9, preferably a varnish or a polymer coating), and on at least a portion of the at least one hollow cross-section wire (see Stocker as discussed above, in each of Figs. 3-4, 6, 8-10 conductors 8 will necessarily contact the at least one metal tube 7 at some point, i.e., the at least one metal tube does not “float” with the space/volume defined by the conductors 8; therefore contact of isolating surface coating 9 of conductors 8 with at least one metal tube 7 at some point constitutes an electrically insulating thermally transferring layer disposed on at least a portion of the at least one metal tube 7), wherein the electrically insulating thermally transferring layer facilitates electrical separation between the at least one hollow wire and the at least one solid cross-section wire (see Stocker as discussed above, isolating surface coating 9 of conductors 8 facilitates electrical separation between conductors 8 and the at least one metal tube 7), wherein the electrically insulating thermally transferring layer facilities heat transfer (see Stocker as discussed above, isolating surface coating 9 of conductors 8 necessarily facilitates heat transfer from the conductors to the at least one metal tube 7), and wherein the electrically insulating thermally transferring layer comprises at least one of a polyimide film, an enamel coating, a thermally conductive enamel coating, an epoxy layer, a thermally conductive epoxy layer, and any other suitable electrically insulating material, whereby heat transfer for cooling apparatus is facilitated (see Stocker as discussed above, isolating surface coating 9 of conductors 8 is at least a suitable electrically insulating material that facilitates heat transfer for cooling).

	Claim 9 recites a method of fabricating a coil apparatus for magnetic resonance imaging, comprising:
	providing at least one wire winding,
	providing the at least one wire winding comprising providing at least one hollow cross-section wire and at least one solid cross-section wire, and
	providing the at least one solid cross-section wire comprising disposing the at least one solid cross-section wire at a radial position distinct from a radial position of the at least one hollow cross-section wire,
	whereby at least one of current density, winding density, and heat extraction are increasable,
and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 1.

	Claim 11 recites wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a width less than that of the at least one hollow cross-section wire and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 3.

	Claim 12 recites wherein providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate two hollow cross-section wires and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 4.

	Claim 13 recites wherein providing the at least one solid cross-section wire comprises disposing a plurality of solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 5.

	Claim 15 recites a method of increasing at least one of current density, winding density, and heat extraction for magnetic resonance imaging by way of a coil apparatus, comprising:
	providing the coil apparatus, providing the apparatus comprising providing at least one wire winding, providing the at least one wire winding comprising providing at least one hollow cross-section wire and at least one solid cross-section wire, and providing the at least one solid cross-section wire comprising disposing the at least one solid cross-section wire at a radial position distinct from a radial position of the at least one hollow cross-section wire; and
	applying a current through the gradient coil apparatus,
	thereby increasing at least one of current density, winding density, and heat extraction,
and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 1, recognizing that Stocker’s gradient coil 4 (Stocker, e.g., Fig. 1 and paragraphs 26-27) necessarily carries a current applied to the coil 4 by the magnetic resonance apparatus.

	Claim 17 recites wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 3.

	Claim 18 recites wherein providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate two hollow cross-section wires and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 4.

	Claim 19 recites wherein providing the at least one solid cross-section wire comprises disposing a plurality of solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire and is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker for reasons analogous to those discussed above in connection with claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker.

	Regarding claim 2, Stocker as applied to claim 1 is not relied upon as explicitly disclosing:
	wherein at least one of:
	the at least one solid cross-section wire comprises at least one solid small cross-section wire and at least one solid large cross-section wire,
	the at least one solid large cross-section wire comprises a cross-section area greater than that of the at least one solid small cross-section wire,
	the at least one solid small cross-section wire disposed in one of adjacent and proximate at least one of the at least one hollow cross-section wire and the at least one solid large cross-section wire,
	the at least one wire winding comprises at least one portion, one portion comprising at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire, and another portion comprising at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart, and
	the at least one wire winding is configured as one of a Z-gradient coil, a uniform field coil, and a B0 offset coil.

	Stocker discloses in connection with Fig. 7, for example, that by changing a cross-section of a conductor 8 relative to cross-sections of other conductors 8 the electrical properties may be varied or adjusted (Stocker, e.g., Fig. 7 and paragraph 37).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Stocker as applied to claim 1 such that the at least one solid cross-section wire comprises at least one solid small cross-section wire and at least one solid large cross-section wire (e.g., modification of Stocker’s arrangement of Fig. 6 such that at least one of the conductors 8 has a larger cross-section than the other conductors 8).  In this way, in the same manner as disclosed by Stocker in connection with Fig. 7, the electrical properties may be varied or adjusted.  With such modification (e.g., modification of Stocker’s arrangement of Fig. 6 such that at least one of the conductors 8 has a larger cross-section than the other conductors 8), the examiner notes that: (1) the at least one solid large cross-section conductor 8 will  include a cross-section area greater than that of the at least one solid small cross-section conductor 8, (2) the at least one solid small cross-section conductor 8 will be disposed in one of adjacent and proximate at least one of the at least one metal tube 7 and the at least one solid large cross-section conductor 8, and (3) the at least one wire winding will comprise at least one portion, one portion comprising at least one of the at least one metal tube 7 and the at least one solid small cross-section conductor 8, and another portion will comprise at least one of the at least one metal tube 7 being spaced apart and the at least one solid small cross-section conductor 8 being spaced apart.

	Additionally, or in the alternative, the examiner takes Official notice of the fact that the use of x, y and z gradient coils in an MRI apparatus for spatial encoding of magnetic resonance signals was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Stocker such that the at least one wire winding is configured as a Z-gradient coil to provide spatial encoding of MR signals in the well-known and conventional manner.

	Claim 10 recites wherein at least one of:
	providing the at least one solid cross-section wire comprises providing at least one solid small cross-section wire and at least one solid large cross-section wire, 	providing the at least one solid large cross-section wire comprises providing a cross-section area greater than that of the at least one solid small cross-section wire,
	providing the at least one solid small cross-section wire comprises disposing the at least one solid small cross-section wire in one of adjacent and proximate at least one of the at least one hollow cross-section wire and the at least one solid large cross-section wire,
	providing the at least one wire winding comprises providing at least one portion, providing the at least one portion comprising providing one portion as at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire, and providing the at least one portion comprising providing another portion as at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart, and
	providing the at least one wire winding comprises configuring the at least one wire winding as one of a Z-gradient coil, a uniform field coil, and a B0 offset coil,
and is rejected under 35 U.S.C. 103 as unpatentable over Stocker for reasons analogous to those set forth above in connection with claim 2.

	Regarding claim 14, Stocker discloses:
	wherein providing the at least one wire winding comprises configuring the at least one wire winding as a coil,
	wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire, and
	wherein of one: providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate two hollow cross-section wires, and providing the at least one solid cross-section wire comprises disposing two solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire
for reasons analogous to those discussed above in connection with claim 6.  Although Stocker discloses that the providing the at least one wire winding includes configuring the at least one wire winding as a gradient coil of a magnetic resonance apparatus (Stocker, e.g., Fig. 1 and paragraphs 26-27), Stocker is not relied upon as explicitly disclosing configuring the at least one wire winding as a Z-gradient coil.  The examiner takes Official notice of the fact that the use of x, y and z gradient coils in an MRI apparatus for spatial encoding of magnetic resonance signals was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Stocker such that providing the at least one wire winding comprises configuring the at least one wire winding as a Z-gradient coil to provide spatial encoding of MR signals in the well-known and conventional manner.

	Claim 16 recites wherein at least one of:
	providing the at least one solid cross-section wire comprises providing at least one solid small cross-section wire and at least one solid large cross-section wire,
	providing the at least one solid large cross-section wire comprises providing a cross-section area greater than that of the at least one solid small cross-section wire,
	providing the at least one solid small cross-section wire comprises disposing the at least one solid small cross-section wire in one of adjacent and proximate at least one of the at least one hollow cross-section wire and the at least one solid large cross-section wire,
	providing the at least one wire winding comprises providing at least one portion, providing the at least one portion comprising providing one portion as at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire, and providing the at least one portion comprising providing another portion as at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart, and
	providing the at least one wire winding comprises configuring the at least one wire winding as one of a Z-gradient coil, a uniform field coil, and a B0 offset coil,
and is rejected under 35 U.S.C. 103 as unpatentable over Stocker for reasons analogous to those set forth above in connection with claim 2.

	Claim 20 recites:
	wherein providing the at least one wire winding comprises configuring the at least one wire winding as a Z-gradient coil,
	wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire, and
	wherein of one: providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate a plurality of hollow cross-section wires, and providing the at least one solid cross-section wire comprises disposing a plurality of solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire,
and is rejected under 35 U.S.C. 103 as unpatentable over Stocker for reasons analogous to those set forth above in connection with claim 14.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker in view of applicant-cited Handler et al., New Head Gradient Coil Design and Construction Techniques, JOURNAL OF MAGNETIC RESONANCE IMAGING 39:1088–1095, 2014 (Handler).

	Regarding claim 7, Stocker discloses:
	wherein the at least one hollow cross-section wire comprises a plurality of hollow cross-section wires (see Stocker as applied to claim 1, e.g., Stocker, Figs. 3-4, 6, 8-10, noting that Stocker discloses at least one cooling tube, which implicitly discloses two cooling tubes),
	wherein the plurality of hollow cross-section wires comprises a set of hollow cross-section wires (see Stocker as applied above, two cooling tubes constitutes a set of cooling tubes).

	Stocker is not relied upon as explicitly disclosing:
	wherein each hollow cross-section wire of the set comprises a plurality of parallel manifolds for increasing total coolant flow rate, for a given pressure drop across the set, wherein heat extraction is increasable,
	wherein the plurality of parallel manifolds facilitates electrical current flow from one set to one of an adjacent set and a proximate set,
	wherein the plurality of parallel manifolds directs coolant flow in relation to a winding segment, and
	wherein each parallel manifold of the plurality of parallel manifolds is configured to insert into each at least one hollow cross-section wire via a through-hole and to effect parallel coolant flow paths to reduce overall flow resistance and to improve cooling.

	In closely related art, Handler discloses a hollow cross-section wire that includes a plurality of parallel manifolds for increasing total coolant flow rate, for a given pressure
drop, in order to increase heat extraction (Handler, e.g., pages 1091-1093; see section
entitled “Cooling the z-Axis” and Figs. 3a-b in particular).  Handler discloses that the plurality of parallel manifolds facilitates electrical current flow (Handler, e.g., page 1091, section entitled “Cooling the z-Axis”, col. 2).  Handler discloses that the plurality of parallel manifolds directs coolant flow in relation to a winding segment (Handler, e.g., page 1091, section entitled “Cooling the z-Axis”, col. 2).  Handler discloses that each parallel manifold is configured to insert into a corresponding hollow cross-section wire via a through-hole and to effect parallel coolant flow paths to reduce overall flow resistance and to improve cooling (Handler, e.g., pages 1091-1093; see section entitled “Cooling the z-Axis” and Fig. 3b in particular, each connector is inserted into a corresponding hollow cross-section wire via a through-hole in the connector; parallel cooling loops are formed to increase cooling; the provision of parallel cooling paths in the manner disclosed by Handler (versus only a single cooling path) will inherently decrease flow resistance).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Stocker such that each hollow cross-section wire of the set comprises a plurality of parallel manifolds for increasing total coolant flow rate, for a given pressure drop across the set, wherein heat extraction is increasable, such that the plurality of parallel manifolds facilitates electrical current flow from one set to one of an adjacent set and a proximate set, such that the plurality of parallel manifolds directs coolant flow in relation to a winding segment, and such that each parallel manifold of the plurality of parallel manifolds is configured to insert into each at least one hollow cross-section wire via a through-hole and to effect parallel coolant flow paths to reduce overall flow resistance and to improve cooling.  In this way, in the manner disclosed by Handler,
parallel cooling loop can be used to increase cooling (Handler, e.g., page 1091, section
entitled “Cooling the z-Axis”, col. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2005/0168222 to Arz et al. relates to cooling of a gradient coil as used in magnetic resonance tomography (MRT).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863